Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaer (US Patent 5,895,355).
Regarding claims 1-3, Schaer teaches the limitations in the embodiment in figures 3-4, with the catheter being element 10, emitting electrode (element 17) is the ablation electrode, insertion tube is the shaft (element 11), with irrigiation channel being the inner lumen (element 14), irrigation holes are the radial passageways (element 30). The remaining limitation “to simultaneously (i) receive a guidewire for guiding the catheter and (ii) flow the irrigation fluid” is taught in column 6, lines 15-27, which states “a plurality of radially extending passageways 30 extend between the inner lumen 14 and the exterior of the electrode 17. The guidewire 31, having a core 32 and a coil 33 on the distal extremity of the core, is slidably disposed within the inner lumen 14 and the coil on the distal end of the guidewire extends beyond the passageways 30 and to a significant extent occludes the inner lumen 14 and reduces considerably the passage of fluid through the port 34 in the distal tip of the emitting electrode 17. Fluid flowing through the inner lumen 14 will then be forced to flow through the radial passages 30 thereby cooling the emitting electrode 17.” The limitations of claim 2 and 3 are taught by the passage (column 6, lines 14-27) above. See figure 3 attached below for further detail. 

    PNG
    media_image1.png
    320
    735
    media_image1.png
    Greyscale

Figure 3, Schaer (US Patent 5,895,355)
Regarding claim 4, the limitations of claim 1 are taught as described above. Schaer teaches the limitation “further comprising one or more sensing electrodes, which are disposed on the insertion tube and, when placed in contact with tissue of the organ, are configured to sense electrical signals from the tissue” in figure 3 as shown above, and further in column 2, lines 54-59, which states “In one presently preferred embodiment, a plurality of sensing electrodes are also provided on the distal shaft section proximal to the emitting electrode so that electrical activity can be detected in tissue adjacent to the body lumen to ensure accurate placement of the emitting electrode within the body lumen and effective lesion formation.”
Regarding claims 5-12, the method described in these claims is inherent to the claimed invention described in claims 1-4. MPEP 2112.02-I states, "if a prior art device, in its normal
and usual operation, would necessarily perform the method claimed, then the method claimed will be
considered to be anticipated by the prior art device.” The methods described in claims 5-12
are normal and necessary to the operation of the device described in Schaer, and thus these claims are
considered anticipated by Schaer as described above.
	Regarding claims 13-16, there is no new material or limitations in these claims that have not been taught by Schaer as described in claims 1-4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


/ABIGAIL BOCK/Examiner, Art Unit 3794